Citation Nr: 0003056	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946, August 1947 to June 1950, and from August 1950 to 
October 1951.

In a September 1998 rating action, the RO denied entitlement 
to service connection for sleep apnea.  Notice of that 
determination was mailed to the veteran on November 3, 1998.  
That same month the veteran filed notice of disagreement.  
Thereafter, however, the veteran was not issued a statement 
of the case (SOC).  As a result of the foregoing, in June 
1999 the Board of Veterans' Appeals (Board) remanded the 
matter to the RO and asked them to issue to the veteran a 
pertinent SOC.  A SOC, which contains pertinent law and 
regulations associated with the denial of service connection 
for sleep apnea, was mailed to the veteran on June 30, 1999.  
Even though the veteran did not respond and on the October 
1999 VA Form 646, the veteran's representative did not 
directly disagree with the SOC, the Board finds that the 
issue of entitlement to service connection for sleep apnea 
has been properly developed for appellate review.  On that 
document the representative referred the matter for Board 
consideration.  Thus, when construing the representative's 
latter statement in the light most favorable to the veteran, 
the Board finds that the issue has been developed for 
appellate review. 

In December 1999, the veteran's representative submitted an 
informal hearing presentation, arguing that a SOC had not 
been issued to the veteran and a remand was warranted.  As 
subsequently shown by the record, the RO did mail a SOC to 
the veteran on June 30, 1999.  Accordingly, as indicated by 
the veteran's representative, the case is ready for appellate 
consideration.  


FINDING OF FACT

The medical evidence does not indicate that the veteran's 
sleep apnea is related to service.

CONCLUSION OF LAW

The claim of entitlement to service connection for sleep 
apnea is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for sleep apnea.  He 
asserts that his disorder is related to pneumonia contracted 
while in service.  In a December 1997 statement, the veteran 
states that while in service he walked three miles through 
snow and temperature climates of 20 degrees below zero.  As a 
result of this exposure, he was diagnosed with "double 
pneumonia," which is related to his currently diagnosed 
sleep apnea.  In this case, while the veteran's arguments are 
recognized, review of the medical evidence shows that his 
claim is not well grounded.  

VA law and regulations provide that service connection may be 
granted for a disability resulting from personal injury or 
disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1999).

As in this claim, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is plausible.  See 
38 U.S.C. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997).  "Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of occurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  Where 
the determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
well ground the claim.  See Caluza, 7 Vet. App. at 506.  In 
determining whether a claim is well grounded, the evidence in 
support of the claim is presumed truthful.  See Robinette v. 
Brown, 8 Vet. App. 69, 74-75 (1995).

As previously noted, the medical evidence in this case fails 
to show that the veteran has submitted a well-grounded claim.  
The record does not contain medical evidence establishing a 
nexus between the veteran's sleep apnea and his active 
military service.  In fact, the veteran's statement is the 
only evidence of record suggesting a medical nexus between 
his current disorder and service.  That is not enough to well 
ground his claim.  Except for a diagnosis of pharyngitis in 
1946, the service medical records are silent with respect to 
any respiratory complaints or findings such as pneumonia and 
any complaints or findings associated with sleep apnea.  
Further, the post-service medical reports, including VA and 
non-VA outpatient treatment, examination, and hospital 
reports dated from January 1952 to April 1991, are negative 
for any references to sleep apnea.  An April 1991 Medical 
Equipment Prescription Form, documented approximately 50 
years after service, initially shows a diagnosis of 
obstructive sleep apnea.  But, even on that report, no 
reference to service or any events from service was made.  
Thereafter, although VA treatment reports dated from 
September 1989 to May 1998 generally record a history of 
sleep apnea and show that the veteran received treatment, not 
one of those reports indicates that the veteran's disorder 
had its onset in service or relates the disorder to any 
events of service.  As such, the medical evidence shows that 
the claim is not well grounded.  Given the aforementioned 
findings, the veteran's statements alone, without competent 
supporting medical evidence, are insufficient to well ground 
his claim.  See Caluza, 7 Vet. App. at 506; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Board also acknowledges that in a December 1996 
statement, while requesting entitlement to an increased 
percentage and referencing sleep apnea, the veteran alluded 
to having a hearing on the matter.  Although a hearing was 
not subsequently accomplished, the Board finds that 
additional development in this regard is not warranted.  In 
this case, the Board notes that subsequent to 1996 and up to 
the day of the promulgation of this decision, the veteran has 
not specifically requested a hearing associated with the 
issue on appeal.  Further, the veteran did not request a 
hearing subsequent to the November 1998 notification of 
certification of the appeal to the Board.  As such, the Board 
finds that additional development in this regard is not 
warranted.

The Board also notes that a December 1997 VA treatment 
reports shows that the veteran underwent a sleep study in 
October 1997 and, if accomplished, this report is not of 
record.  Nevertheless, no additional action in this respect 
is warranted.  As previously discussed, the veteran's claim 
is not well grounded.  If the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  

In the June 1997 SOC, the veteran was informed of what 
evidence is required to establish a well-grounded claim and 
during the pendency of the appeal, he was informed of the 
evidence necessary to complete his case.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  In addition, there does not appear to 
be any outstanding evidence of which VA is on notice; thus, 
there is no duty to assist.  See Epps v. Gober, 126 F.3d. 
1464 (Fed. Cir. 1997).  The appeal is denied.


ORDER

Entitlement to service connection for sleep apnea is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



